Citation Nr: 1403007	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-45 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to basal epithelioma surgery by VA, to include facial nerve damage and headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the RO.

There are no additional pertinent documents on Virtual VA or the Veterans Benefits Management System at this time.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board regrets the delay, but additional development is necessary prior to adjudication on the merits.  Specifically, a clarifying medical opinion must be obtained in order to address all of the Veteran's reported symptoms with respect to residuals of a basal epithelioma surgery in connection with his 38 U.S.C.A. § 1151 claim.  

By way of brief history, the Veteran had a basal cell epithelioma removed from his left cheek on September 2007.  By October 2007, he noted symptoms beneath the skin at the surgical site.  He developed a steady progression of left facial, retro-orbital and supraorbital pain and eventually developed headaches with some characteristics of migraine headaches.  

In May 2008, the Veteran reported having a burning sensation at the surgical site and being seen by a neurologist who related the facial pain to left trigeminal nerve sensitization following the surgery.  A diagnosis of supraorbital neuropathy was made.  

The VA physician who prepared the April 2010 opinion provided a negative opinion with respect to whether the Veteran had surgical results/residuals that were not a foreseeable consequence of his surgery in addressing the Veteran's assertions of having additional disability in the form of neuralgic-type pain in the face and forehead.  However, there was not sufficient discussion as to the migraines that were diagnosed later and claimed as an additional disability resulting from the surgery.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain additional information or clarification from the VA physician who prepared the April 2010 opinion.  If the physician is unavailable, the new opinion should be requested from another appropriate physician.  Copies of all pertinent records in the record must be made available to the examiner for review.

The reviewing physician should opine as to whether the additional disabilities of facial nerve damage, to include any claimed supraorbital neuropathy, and headaches (oftentimes characteristic of migraines) were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable. 

The Board notes that additional evidence was associated with the paper file - printout from the source MEDLINE.  It is unclear from the record if this was indeed a submission by the Veteran in support of his claim.  Regardless, the reviewing physician should comment on the source if it is medically relevant to the Veteran's claim.  

It would be of particular assistance to the Board should the examining physician explain the types of foreseeable neurological risks that are medically possible (see 2007 signed consent form) from basal cell epithelioma surgery, particularly given the specific facts of the Veteran's case.  Do those neurological risks include headaches of the type experienced by the Veteran?  Any additional discussion of medical principles would be helpful.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  After completing these actions, the RO should conduct any other development that may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.

3.  After all indicated development has been completed, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


